The Court
(Thruston, J., absent,)
decided, that when evidence is offered of what a deceased witness testified, at a former trial of the same cause, that evidence must be of the very words *552of the deceased witness. It is not sufficient for the witness to state what he understood to be the substance or effect of the language of the deceased witness. Phillip’s Ev. 199, Ed. N. York, 1820.
The Couet also decided that a power to release a debt could not be proved by general reputation.
Verdict for the plaintiff, $63.68.